  Case 4:19-mj-00091-VLD Document 1 Filed 12/20/19 Page 1 of 22 PageID #: 1




                       UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH DAKOTA
                               SOUTHERN DIVISION




  In the Matter of the Search Warrant      No.      1^"     ~
  issued with regard to:
                                           REDACTED APPLICATION FOR
  19-135-04                               SEARCH AND SEIZURE WARRANT




      I, David Sundet, being duly sworn depose and say:

      I am a Special Agent with the Drug Enforcement Administration, and have
reason to believe that on the property or premises as fully described in
Attachment A, attached hereto and incorporated herein by reference, there is
now concealed information, namely: that fully described in Attachment B,
attached hereto and incorporated herein by reference, which I believe is property
constituting evidence of the commission of criminal offenses, contraband, the
fruits of crime, or things otherwise criminally possessed, or property designed or
intended for use or which is or has been used as the means of committing
criminal offenses, concerning violations of 21 U.S.C. §§ 841(a)(1) and 846
(possession with intent to distribute controlled substances).

      The facts to support a finding of Probable Cause are contained in my
Affidavit filed herewith.




                                           "Surfdet,^ecial Agent
                                     Drug Enforcement Administration


      Sworn to before me, and subscribed in my presence on the 2^ day of
December, 2019, at Sioux Falls, South Dakota.




                                     VERONICA L. DUFFY
                                     United States Magistrate Judg




                                                                                     .-Si)
   Case 4:19-mj-00091-VLD Document 1 Filed 12/20/19 Page 2 of 22 PageID #: 2




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH DAKOTA
                             SOUTHERN DIVISION




   In the Matter of the Search Warrant      No.
   issued with regard to:
                                            REDACTED SE^CH AND
   19-135-04                                SEIZURE WARRANT




 TO:   ANY AUTHORIZED LAW ENFORCEMENT OFFICER


      An application by a federal law enforcement officer or an attorney for the
 government requests the search of the following property more fully described in
 Attachment A, attached hereto and incorporated herein by reference.

       I find that the affidavit, or any recorded testimony, establish probable
 cause to search and seize the property described above for the information fully
 described in Attachment B, attached hereto and incorporated herein by
 reference, and that such search will reveal evidence of the violations of 21 U.S.C.
 §§846 and 841(a)(1) (possession with the intent to distribute controlled
 substances).

       YOU ARE COMMANDED to execute this warrant on or before
        /"       O                 (not to exceed 14 days)
^/SJ^in the daytime - 6:00 a.m. to 10:00 p.m.
 □ at any time in the day or night asI find reasonable cause has been established.

       Unless delayed notice is authorized below, you must give a copy of the
 warrant and a receipt for the property taken to the person from whom, or from
 whose premises, the property was taken, or leave the copy and receipt at the
 place where the property was taken.

       The officer executing this warrant, or an officer present during the
 execution of the warrant, must prepare an inventory as required by law and
 promptly return this warrant and inventory to the undersigned Judge.

       □ Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification
 may have an adverse result listed in 18 U.S.C. § 2705 (except for delay of trial),
 and authorize the officer executing this warrant to delay notice to the person
 who, or whose property, will be searched or seized,
 □ for        days (not to exceed 30).
  Case 4:19-mj-00091-VLD Document 1 Filed 12/20/19 Page 3 of 22 PageID #: 3




□ Lintil, the facts justifying, the later specific date of

                                         _ST~
                                    Cl_ at Sioux Falls, South Dakota
Date and Time Issued            '




                                        VERONICA L. DUFFY
                                        United States Magistrate Ji. ^




                                          [2]
Case 4:19-mj-00091-VLD Document 1 Filed 12/20/19 Page 4 of 22 PageID #: 4




                       REDACTED ATTACHMENT A
                            Property to Be Searched


1. The cellular telephone assigned call number                          IMEI
                      the "Target Telephone," whose wireless service provider
   is Cellco, a wireless telephone service provider headquartered at 180
   Washington Valley Road, Bedminster, NJ 07921.

2. Records and information about the location of the Target Telephone that is
   within the possession, custody, or control of Cellco, including information
   about the location of the cellular telephone if it is subsequently assigned a
   different call number.




                                     [16]
  Case 4:19-mj-00091-VLD Document 1 Filed 12/20/19 Page 5 of 22 PageID #: 5




                             REDACTED ATTACHMENT B
                            Particular Things to be Seized

   I.       Information to be Disclosed by the Provider

         All infonnatini^about the location of the cellular telephone assigned call
number                    IMEl                       (the "Target Telephone") for the
time period starting the date of isstiance of the search warrant, until 30 days from
the date of issuance of the search warrant, during all times of day and night.
"Information about the location of the Target Telephone" includes all available E-
911 Phase 11 data,PLU/GPS data, latitude-longitude data, and other precise location
information, as well as all data about which "cell towers" (i.e., antenna towers
covering specific geographic areas) and "sectors" (i.e., 120-degree face of the towers)
received a radio signal from the Target Telephone, including utilization of the
periodic location update.

       To the extent that the information described in the previous paragraph
(hereinafter, "Location Information") is within the possession, custody, or control of
Cellco, Cellco is required to disclose the Location Information to the government. In
addition, Cellco must furnish the government all information, facilities, and
technical assistance necessary to accomplish the collection of the Location
Information unobtrusively and with a minimum of interference with Cellco's
services, including by initiating a signal to determine the location of the Target
Telephone on Cellco's network or with such other reference points as may be
reasonably available, and at such intervals and times directed by the government.
The government shall compensate Cellco for reasonable expenses incurred in
furnishing such facilities or assistance.

       To the extent that the Location Information includes tangible property, wire
or electronic communications (as defined in 18 U.S.C. § 2510), or stored wire or
electronic information, there is reasonable necessity for the seizure. See 18 U.S.C.
§ 3103a(b)(2).

   II.      Information to be Seized by the Government

         All information described above in Section 1 that discloses the location of the
Target Telephone and/or constitutes evidence of violations of 21 U.S.C. §§ 841(a)(1)
and 846 involving|




                                          [17]
 Case 4:19-mj-00091-VLD Document 1 Filed 12/20/19 Page 6 of 22 PageID #: 6




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH DAKOTA
                              SOUTHERN DIVISION



 In the Matter of the Search Warrant        No.        ~
 issued in regard to:
                                            REDACTED ATFIDAVIT IN SUPPORT
 19-135-04                                  OF AN APPLICATION FOR A SEARCH
                                            AND SEIZURE WARRANT



STATE OF SOUTH DAKOTA          )
                               :SS
COUNTY OF MINNEAHAHA           )

     I, David Sundet, being first duly sworn, hereby depose and state as follows:

                 INTRODUCTION AND AGENT BACKGROUND


      1.     I make this affidavit in support of an application for a search warrant

for information associated with a certain cellular telephone assigned call number

                 IMEI                      ("Target Cell Phone") that      stored at

premises controlled by Cellco dba Verizon Wireless (hereafter "Cellco"), a wireless

telephone service provider headquartered at 180 Washington Valley Road,

Bedminster, NJ 07921. The information to be searched is described in the following

paragraphs and in Attachment A. This affidavit is made in support of an application

for a search warrant under 18 U.S.C. § 2703(c)(1)(A) to require Cellco to disclose to

the government copies of the information further described in Section I of

Attachment B. Upon receipt of the information described in Section I of Attachment

B, government-authorized persons wiU review the information to locate items

described in Section II of Attachment B.


      2.     Because this warrant seeks the prospective collection of information,

including cell-site location information, that may fall within the statutory
 Case 4:19-mj-00091-VLD Document 1 Filed 12/20/19 Page 7 of 22 PageID #: 7




definitions of information collected by a "pen register" and/or "trap and trace

device," see 18 U.S.C. §§ 3127(3) and 3127(4), the requested warrant is designed

to also comply with the Pen Register Act. See 18 U.S.C. §§ 3121-3127. The

requested warrant therefore includes all the information required to be included in

an order pursuant to that statute. See 18 U.S.C. § 3123(b)(1).

      3.       1 am a Special Agent with the Drug Enforcement Administration, the

U.S. Justice Department and have been so employed for approximately 3 months.

I am currently assigned to the DEA Sioux Falls Resident Office in Sioux Falls, SD,

and charged with investigating drug trafficking under Title 21 of the United States

Code. 1 have received 16 weeks of specialized training in Quantico, Virginia,

pertaining to dmg identification and drug trafficking, undercover operations, and

electronic and physical surveillance procedures. Before becoming a Special Agent

with the DEA, your Affiant was a Texas Peace Officer with the Killeen Police

Department of Killeen, Texas, and prior to that, a Federal Maritime Law

Enforcement Officer with the U.S. Coast Guard, Department of Homeland Security.

      4.       The facts in this affidavit come from my personal observations, my

training and experience, and information obtained from other agents and

witnesses. This affidavit is intended to show merely that there is sufficient probable

cause for the requested warrant and does not set forth all of my knowledge about

this matter.


      5.       I know from my training and experience that persons involved in the

possession and distribution of controlled substances will often utilize vehicles not

registered in their name and/or utilize rental vehicles to transport illegal

substances, firearms and monies in efforts to conceal their identity from law
                                        [2]
 Case 4:19-mj-00091-VLD Document 1 Filed 12/20/19 Page 8 of 22 PageID #: 8




enforcement. They will also travel outside the State of South Dakota in furtherance

of their illegal enterprise to obtain controlled substances, to pay for controlled

substances or to transport or spend the proceeds of the sale of controlled

substances.


      6.      I know from my training and experience that individuals involved in

the possession and distribution of controlled substances will often utilize electronic

devices such as mobile telephones, electronic address books, computers, etc., to

facilitate communications with and/or store names, addresses and/or telephone

numbers of associates, customers and sources of supply.

      7.      Through training and experience, I know that many modern mobile

telephones have the ability to create, send, receive, and store digital media files in

the form of digital photographs, audio and video recordings, and written messages

such as text messages or email. Through training and experience, I know that

individuals involved in the possession and distribution of controlled substances will

carry their cellular telephones on their person. Having the ability to have precise

GPS location of that telephone will enable law enforcement to safely and

surreptitiously conduct surveillance of their illegal narcotic activities. Through

training and experience, 1 know that individuals involved in the possession and

distribution of controlled substances will often change their cellular telephone

numbers if they suspect it has been compromised and/or detected by law

enforcement.


      8.      Based on the facts set forth in this affidavit, I believe there is probable

cause to believe that violations of 21 U.S.C. §§ 841(a)(1) and 846 have been

committed, are being committed, and will be committed by
                                          [3]
 Case 4:19-mj-00091-VLD Document 1 Filed 12/20/19 Page 9 of 22 PageID #: 9




                                             |. There is also probable cause to
believe that the location information described in Attachment B will constitute

evidence of these criminal violations, and will lead to the identification of

individuals who are engaged in the commission of these offenses.

                              PROBABLE CAUSE
 Case 4:19-mj-00091-VLD Document 1 Filed 12/20/19 Page 10 of 22 PageID #: 10




      12.   DEA Sioux Falls RO notified South Dakota state and local law


enforcement agencies of the




                                    [5]
Case 4:19-mj-00091-VLD Document 1 Filed 12/20/19 Page 11 of 22 PageID #: 11
Case 4:19-mj-00091-VLD Document 1 Filed 12/20/19 Page 12 of 22 PageID #: 12




    20.   Between
Case 4:19-mj-00091-VLD Document 1 Filed 12/20/19 Page 13 of 22 PageID #: 13
 Case 4:19-mj-00091-VLD Document 1 Filed 12/20/19 Page 14 of 22 PageID #: 14




       25.    Based on the foregoing,




      26.    In my training and experience, I have learned that Cellco is a company

that provides cellular telephone access to the general public. 1 also know that

providers of cellular telephone service have technical capabilities that allow them to

collect and generate information about the locations of the cellular telephones to

which they provide service, including cell-site data, also known as "tower/face

information" or "cell tower/sector records." Cell-site data identifies the "cell towers"

(i.e., antenna towers covering specific geographic areas) that received a radio signal

from the cellular telephone and, in some cases, the "sector" (i.e., faces of the towers)

to which the telephone connected. These towers are often a half-mile or more apart,

even in urban areas, and can be 10 or more miles apart in rural areas. Furthermore,

the tower closest to a wireless device does not necessarily serve every call made to

or from that device. Accordingly, cell-site data provides an approximate location of



                                          [9]
 Case 4:19-mj-00091-VLD Document 1 Filed 12/20/19 Page 15 of 22 PageID #: 15




the cellular telephone but is typically less precise than other types of location

information, such as E-911 Phase II data or Global Positioning Device ("GPS") data.

      27.    Based on my training and experience, I know that Cellco can collect

cell-site data about the Target Cell Phone. I also know that wireless providers such

as Cellco typically collect and retain cell-site data pertaining to cellular phones to

which they provide service in their normal course of business in order to use this

information for various business-related purposes is a company that provides

cellular telephone access to the general public. I also know that providers of cellular

telephone service have technical capabilities that allow them to collect and generate

information about the locations of the cellular telephones to which they provide

service, including cell-site data, also known as "tower/face information" or "cell

tower/sector records." Cell-site data identifies the "cell towers" (i.e., antenna towers

covering specific geographic areas) that received a radio signal from the cellular

telephone and, in some cases, the "sector" (i.e., faces of the towers) to which the

telephone connected. These towers are often a half-mile or more apart, even in

urban areas, and can be 10 or more miles apart in rural areas. Furthermore, the

tower closest to a wireless device does not necessarily serve eveiy call made to or

from that device. Accordingly, cell-site data provides an approximate location of the

cellular telephone but is typically less precise than other types of location

information, such as E-911 Phase II data or Global Positioning Device ("GPS") data.

      28.    Based on my training and experience, I know that Cellco can collect

cell-site data about the Target Cell Phone. I also know that wireless providers such

as Cellco typically collect and retain cell-site data pertaining to cellular phones to


                                         [10]
 Case 4:19-mj-00091-VLD Document 1 Filed 12/20/19 Page 16 of 22 PageID #: 16




which they provide service in their normal course of business in order to use this

information for various business-related purposes.

                 CELLULAR TELEPHONE PROVIDER RECORDS


       29.   In my training and experience, I have learned that the Service Provider

is a company that provides cellular communications service to the general public.

1 also know that providers of cellular communications service have technical

capabilities that allow them to collect and generate information about the locations

of the cellular devices to which they provide service, including cell-site data, also

known as "tower/face information" or "cell/tower sector records." Cell-site data

identifies the "cell towers" (i.e., antennae towers covering specific geographic areas)
that received a radio signal from the cellular device and, in some cases, the "sector"

(i.e., faces of the towers) to which the device connected. These towers are often a

half mile or more apart, even in urban areas, and can be 10 or more miles apart in

rural areas. Furthermore, the tower closest to a wireless device does not necessarily

serve every call made to or from that device. Accordingly, cell-site data provides an

approximate general location of the cellular device.

      30.     Based on my training and experience, 1 know that the Service

Provider can collect cell-site data on a prospective and historic basis about the

Target Cellular Telephone. Based on my training and experience, 1 know that for

each communication a cellular device makes, its wireless service provider can

typically determine: (1) the date ^d time of the communication; (2) the telephone

numbers involved, if any; (3) the cell tower to which the customer connected at the

beginning of the communication; (4) the cell tower to which the customer was

connected at the end of the communication; and (5) the duration of the
                                [11]
Case 4:19-mj-00091-VLD Document 1 Filed 12/20/19 Page 17 of 22 PageID #: 17




communication. I also know that wireless providers sueh as the Service Provider

typically collect and retain cell-Siite data pertaining to cellular devices to which they
      *




provide service in their normal course of business in order to use this information

for various business-related purposes.

          31.   Based on my training and experienee, I know that some serviee

providers can also collect per-call measurement data, whieh some refer to as the

"real-time tool"("RTT"). RTT data estimates the approximate distance of the cellular

deviee from a cellular tower based upon the speed with which the signals travel

between the device and the tower. This information can be used to estimate an


approximate loeation range that is more preeise than typical cell-site data.

          32.   Based on my training and experienee, I know that the Service Provider

can provide Provides periodie location updates(PLU) via email at intervals of no less

than 15 minutes. This tool will provide more precise radius in an urban area where

there are a lot of towers. In more rural areas with less towers you will see a larger

radius. The latitude and longitude measurements are based on the Verizon 3G/4G

cell site and sector data obtained from a Verizon Mobile Switching Center/Mobility

Management Entity. The measurements are best estimates and are not related to

any GPS measurement. The accuracy of the estimated distance depends on many

faetors such as power, beam width and orientation of the antenna. Note that any

radius reading over 1000m should not be eonsidered an aeeurate calculation of the

distanee from the estimated latitude/longitude. Additionally provided is a link to

Google Maps, which indicates where Google Maps plots the latitude and longitude

measurements. Cellco makes no representation as to the aceuracy of Google Maps.


                                         [12]
Case 4:19-mj-00091-VLD Document 1 Filed 12/20/19 Page 18 of 22 PageID #: 18




      33.    Based on my trmning and experience, I know each cellular device has

one or more unique identifiers embedded inside it. Depending on the cellular

network and the device, the embedded unique identifiers for a cellular device could

take several different forms, including an Electronic Serial Number ("ESN"), a

Mobile Electronic Identity Number ("MEIN"), a Mobile Identification Number

("MIN"), a Subscriber Identity Module ("SIM"), a Mobile Subscriber Integrated

Services Digital Network Number ("MSISDN"), an International Mobile Subscriber

Identifier ("IMSI"), or an International Mobile Equipment Identity ("IMEI"). The

unique identifiers - as transmitted from a cellular device to a cellular antennae or

tower - can be recorded by pen-trap devices and indicate the identity of the cellular

device making the communication without revealing the communication's content.

      34.    Based on my training and experience, I know that wireless providers

such as the Service Provider typically collect and retain information about their

subscribers in their normal course of business. This information can include basic


personal information about the subscriber, such as name and address, and the

method(s) of payment (such as credit card account number) provided by the

subscriber to pay for wireless communication service. I also know that wireless

providers such as the Service Provider typically collect and retain information about

their subscribers' use of the wireless service, such as records about calls or other

communications sent or received by a particular device and other transactional

records, in their normal course of business. In my training and experience, this

information may constitute evidence of the crimes under investigation because the

information can be used to identify the Target Cellular Telephone's user or users

and may assist in the identification of co-conspirators and/or victims.
                                        [13]
 Case 4:19-mj-00091-VLD Document 1 Filed 12/20/19 Page 19 of 22 PageID #: 19




                           AUTHORIZATION REQUEST

       35.   Based on tlie foregoing, I request that the Court issue the proposed

search warrant, pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C.

§ 2703(c).

       36.   I further request, pursuant to 18 U.S.C. § 31Q3a(b) and Federal Rule

of Criminal Procedure 41(f)(3), that the Court authorize the officer executing the

warrant to delay notice until 30 days after the collection authorized by the warrant

has been completed. This delay is justified because there is reasonable cause to

believe that providing immediate notification of the warrant may have an adverse

result, as defined in 18 U.S.C.§ 2705. Providing immediate notice to the subscriber

or user of the Target Cell Phone would seriously jeopardize the ongoing

investigation, as such a disclosure would give that person an opportunity to destroy

evidence, change patterns of behavior, notify confederates, and flee from

prosecution. Moreover, to the extent that the warrant authorizes the seizure of any

tangible property, any wire or electronic communication (as defined in 18 U.S.C. §

2510), or any stored wire or electronic information, there is reasonable necessity

for the seizure for the reasons set forth above.


      37.    I further request that the Court direct Cellco to disclose to the

government any information described in Attachment B that is within its possession,

custody, or control.   I also request that the Court direct Cellco, to furnish the

government all information, facilities, and technical assistance necessary to

accomplish the collection of the information described in Attachment B

unobtrusively and with a minimum of interference with Cellco services, including by

initiating a signal to determine the location of the Target Cell Phone on Cellco
                                        [14]         -    '
 Case 4:19-mj-00091-VLD Document 1 Filed 12/20/19 Page 20 of 22 PageID #: 20




network or with such other reference points as may be reasonably available, and at

such intervals and times directed by the government.         The government shall

reasonably compensate Cellco for reasonable expenses incurred in furnishing such

facilities or assistance.

       38.    I further request that the Court authorize execution of the warrant at

any time of day or night, owing to the potential need to locate the Target Cell Phone

outside of daytime hours.

                                                   f\




                                     vD^id'Surl^t
                                      Special Agent
                                      US Drug Enforcement Administration

Sworn to before me, and subscribed in my presence on the            day of
December 2019, at Sioux Falls, South Dakota.




                                      VERONICA L. DUFFY
                                      United States Magistrate Ju




                                       [15]
Case 4:19-mj-00091-VLD Document 1 Filed 12/20/19 Page 21 of 22 PageID #: 21




                        REDACTED ATTACHMENT A
                             Property to Be Searched


          cellular     3hone assigned call number mmHI' IMEl
                       the "Target Telephone," whose wireless service provider
    is Cellco, a wireless telephone service provider headquartered at 180
    Washington Valley Road, Bedminster, NJ 07921.

 2. Records and information about the location of the Target Telephone that is
    within the possession, custody, or control of Cellco, including information
    about the location of the cellular telephone if it is subsequently assigned a
    different call number.




                                      [16]
 Case 4:19-mj-00091-VLD Document 1 Filed 12/20/19 Page 22 of 22 PageID #: 22




                             REDACTED ATTACHMENT B
                            Particular Things to be Seized

   I.       Information to be Disclosed by the Provider

      All information abont the location of the cellular telephone assigned call
number                    IMEI                       (the "Target Telephone") for the
time period starting the date of issuance of the search warrant, until 30 days from
the date of issuance of the search warrant, during all times of day and night.
"Information about the location of the Target Telephone" includes all available E-
911 Phase II data,PLU/GPS data, latitude-longitude data, and other precise location
information, as well as all data about which "cell towers" (i.e., antenna towers
covering specific geographic areas) and "sectors" (i.e., 120-degree face of the towers)
received a radio signal from the Target Telephone, including utilization of the
periodic location update.

       To the extent that the information described in the previous paragraph
(hereinafter, "Location Information") is within the possession, custody, or control of
Cellco, Cellco is required to disclose the Location Information to the government. In
addition, Cellco must furnish the government all information, facilities, and
technical assistance necessary to accomplish the collection of the Location
Information unobtrusively and with a minimum of interference with Cellco's
services, including by initiating a signal to determine the location of the Target
Telephone on Cellco's network or with such other reference points as may be
reasonably available, and at such intervals and times directed by the government.
The government shall compensate Cellco for reasonable expenses incurred in
furnishing such facilities or assistance.

       To the extent that the Location Information includes tangible property, wire
or electronic communications (as defined in 18 U.S.C. § 2510), or stored wire or
electronic information, there is reasonable necessity for the seizure. See 18 U.S.C.
§ 3103a(b)(2).

   II.      Information to be Seized by the Government

         All information described above in Section I that discloses the location of the
Target Telephone and/or constitutes evidence of violations of 21 U.S.C. §§ 841(a)(1)
and 846 involving|




                                          [17]
